                                         Case 2:19-cv-00882-CMR Document 1 Filed 11/12/19 Page 1 of 1
JS 44 (Rev. 08/! 8)                                                                       CIVIL COVER SHEET
The JS 44 civi I cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                           DEFENDANTS
         Karissa Kenney, an individual                                                                                        John Does 1-20

                                               Utah County                                                                  County of Residence of First Listed Defendant                     Currently Unknown
        (b) County of Residenc~S'i ~St'e8 p~F CASES)                                                                                                  (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                            NOTE:         JN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                          THE TRACT OF LAND INVOLVED.


        ( C) Attorneys (Firm Name, Address, and Telephone Number)                                                            Attorneys (![Known)
                   LawHQ, LLC                                      385-233-6612
                   299 S Main St. # 1300
                   Salt Lake City, UT 84111
    II. BASIS OF JURISDICTION (Place an "X" in One Box Only)                                                  III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                            "X" in One Boxfor Plam11ff
                                                                                                                        (For Divemty Cases Only)                                                 and One Box for Defendant)
    0   I      U.S. Government                 llll 3       Federal Question                                                                    PTF               DEF                                            PTF      DEF
                  Plaintiff                                   (U.S. Government Not a Party)                        Citizen of This State       XJ I               0   I     Incorporated or Principal Place       0 4     04
                                                                                                                                                                              of Business In This State

    0 2        U.S. Government                 0 4          Diversity                                             Citizen of Another State             0     2    0     2   Incorporated and Principal Place          0      5          0 5
                  Defendant                                   (Indicate Citizenship of Parties in Item III)                                                                    of Business In Another State

                                                                                                                   Citizen or Subject of a             0     3    0         Foreign Nation                            0      6          0 6
                                                                                                                     Forei n Coun
    IV NATURE OF SUIT (i'lace an                              "X" m One Box only)                                                                                  Click here for: Nature of Suit Code Descnnt11ms.
I       ··       '<CONTRACT         ··           ·. ·          ·              .,TfJ'RTS    ....      ,,.,                                                             BA '1\]'Ir,-tJPTCV              •          ' ~T:,A I       1-~~0'."lj   ''   J

    0   I I0 Insurance                           PERSONAL INJURY                     PERSONAL INJURY               0 625 Drug Related Seizure                o 422 Appeal 28 use 158           0 375 False Claims Act
    0   120  Marine                        0     310 Airplane                      0 365 Personal Injury -               of Property 21 USC 881              0 423 Withdrawal                  o 376 Qui Tarn (31 use
    0   130  Miller Act                    0     315 Airplane Product                     Product Liability        0 690 Other                                     28 use 157                        3729(a))
    0   140  Negotiable Instrument                    Liability                    0 367 Health Care/                                                                                          0 400 State Reapportionment
                                                                                                                                                                             ·v
    0   150  Recovery of Overpayment       0     320 Assault, Libel &                     Pharmaceutical                                                                                       0 410 Antitrust
             & Enforcement of Judgment                Slander                             Personal Injury                                                    0 820 Copyrights                  0 430 Banks and Banking
    0   15 I Medicare Act                  0     330 Federal Employers'                   Product Liability                                                  0 830 Patent                      0 450 Commerce
    0   152 Recovery of Defaulted                     Liability                    0 368 Asbestos Personal                                                   0 83 5 Patent - Abbreviated       0 460 Deportation
             Student Loans                 0     340 Marine                               Injury Product                                                            New Drug Application       0 470 Racketeer Influenced and
             (Excludes Veterans)           0     345 Marine Product                       Liability                                                          0 840 Trademark                         Corrupt Otganizations
                                                                                                                                                                 ~~n•
    0   153 Recovery of Overpayment                   Liability                     PERSONAL PROPERTY                                                                                          0 480 Consumer Credit
             of Veteran's Benefits         0     350 Motor Vehicle                 0 370 Other Fraud               0 710 Fair Labor Standards                0   861 HIA (1395ft)
                                                                                                                                                             0   862 Black Lung (923)          Xt8s Telephone Consumer
    0   160 Stockholders' Suits            0     355 Motor Vehicle                 0 371 Truth in Lending                 Act
    0   190 Other Contract                           Product Liability             0 3 80 Other Personal           0 720 Labor/Management                    0   863 DIWC/DJWW (405(g))              Protection Act
    0   195 Contract Product Liability     0     360 Other Personal                       Property Damage                 Relations                          0   864 SSID Title XVI            0 490 Cable/Sat TV
    0   196 Franchise                                Injury                        0 385 Property Damage           0 740 Railway Labor Act                   0   865 RSI (405(g))              0 850 Securities/Commodities/
                                           0     362 Personal Injury -                    Product Liability        0 751 Family and Medical                                                          Exchange
                                                     Medical Malnractice                                                  Leave Act                                                            0 890 Other Statutory Actions
I           -•A'Lil'ROPERTV                             L               "~                        i':              0 790 Other Labor Litigation                ""'"'Ei>*LT"'";SllTTS'          0 891 Agricultural Acts
    0   210 Land Condemnation              0 440 Other Civil Rights                     Habeas Corpus:             0 791 Employee Retirement                 0 870 Taxes (U.S. Plaintiff       0 893 Environmental Matters
    0   220 Foreclosure                    0 441 Voting                             0   463 Alien Detainee               Income Security Act                        or Defendant)              0 895 Freedom of Information
    0   230 Rent Lease & Ejectment         0 442 Employment                         0   510 Motions to Vacate                                                0 871 IRS-Third Party                   Act
    0   240 Torts to Land                  0 443 Housing/                                   Sentence                                                                26 USC 7609                0 896 Arbitration
    0   245 Tort Product Liability               Accommodations                    0    530 General                                                                                            0 899 Administrative Procedure
    0   290 All Other Real Property        0 445 Amer. w/Disabilities -            0    535 Death Penalty                  IMf\>H(;ll"A.'.nfll'lil
                                                                                                                                                                                                     Act/Review or Appeal of
                                                 Employment                             Other:                     0 462 Naturalization Application                                                  Agency Decision
                                           0 446 Amer. w/Disabilities -            0    540 Mandamus & Other       0 465 Other Immigration                                                     0 950 Constitutionality of
                                                 Other                             0    550 Civil Rights                 Actions
                                                                                                                                                                                                          State Statutes
                                           0 448 Education                         0    555 Prison Condition
                                                                                   0    560 Civil Detainee -
                                                                                            Conditions of
                                                                                            Confinement

    V, ORIG IN           (Place an "X" in One Box Only)
    !XI 1 Original               0 2 Removed from                        0    3   Remanded from               0 4 Reinstated or          0 5 Transferred from               0 6 Multidistrict               0 8 Multidistrict
          Proceeding                 State Court                                  Appellate Court                  Reopened                      Another District               Litigation -                      Litigation -
                                                                                                                                                 (specify)                      Transfer                          Direct File
                                                    Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
    VI.
                                                             47
             CAUSEOFACTIONt--~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~
                                                                   u.s.c. 227
                                                    Brief description of cause:
                                                            Telemarketin violations of the Telephone Consumer Protection Act
    VII. REQUESTED IN     0                                  CHECK IF THIS IS A CLASS ACTION                          DEMAND $                                           CHECK YES only if demanded in complaint:
         COMPLAINT:                                          UNDER RULE 23, F.R.Cv.P.                                                      $357 ,000.00                  JURY DEMAND:         0 Yes      !i9No
    VIII. RELATED CASE(S)
          IF ANY                                            (See instructions):
                                                                                   JUDGE                                                                         DOCKET NUMBER
    DATE                                                                                SIGNATURE OF ATTORNEY OF RECORD                       /()
""""'"'"""'-=:N~o~v~e~m~b~e~r~l-l_,_2_0_19~~~~~~~~~~~~~~~~~~~~{;;!~e,,e1J- '¥¥-~~Q-
    FOR OFFICE USE ONLY

        RECEIPT#                         AMOUNT                                              APPL YING IFP
                                                                                                                                                     Case: 2:19-cv-oo882
                                                                                                                                                     Assigned To: Romero, Cecilia M.
                                                                                                                                                     Assign. Date: 11/12/2019
                                                                                                                                                     Description: Kenney v. Doe
